        Case 4:20-cv-01996-JST Document 18 Filed 05/26/20 Page 1 of 2



 1   ROBERT L. URIARTE (SBN 258274)
     ruriarte@orrick.com
 2   LI SHEN (SBN 307896)
     lshen@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road
 4   Menlo Park, CA 94025
     Telephone: 650 614 7400
 5

 6   Attorneys for Defendant
     ZOOSK, INC.
 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11                                      OAKLAND DIVISION

12

13   QUAD CITY PATENTS LLC,                        Case No. 4:20-cv-01996-JST
14                    Plaintiff,                   DEFENDANT ZOOSK, INC.’S
                                                   CERTIFICATION OF INTERESTED
15          v.                                     PARTIES
16   ZOOSK, INC.,                                  Judge: Hon. Jon S. Tigar
17                    Defendant.
18

19
20

21

22

23

24

25

26

27

28
                                                              DEFENDANT’S CERTIFICATION OF
                                                             INTERESTED ENTITIES OR PARTIES
        Case 4:20-cv-01996-JST Document 18 Filed 05/26/20 Page 2 of 2



 1         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Zoosk, Inc.

 2   (“Zoosk”) states that Spark Networks, Inc. owns 100% of Zoosk, and Spark Networks SE owns

 3   100% of Spark Networks, Inc.

 4         Pursuant to Civil Local Rule 3-15, the undersigned certifies that as of this date, other than

 5   the named parties, there is no financial or non-financial interest in the subject matter in

 6   controversy or in a party to the proceeding to report.

 7

 8   Dated: May 26, 2020                                Respectfully submitted,

 9
10
                                                        By: /s/ Robert L. Uriarte
11                                                          Robert L. Uriarte
                                                            ruriarte@orrick.com
12                                                          ORRICK, HERRINGTON & SUTCLIFFE
                                                            1000 Marsh Road
13                                                          Menlo Park, CA 94025
                                                            Telephone: (650) 614-7400
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                       DEFENDANT’S CERTIFICATION OF
                                                     -1-              INTERESTED ENTITIES OR PARTIES
